Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00225-CV

                      IN THE INTEREST OF M.A., et al., Children

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-01618
                   Honorable Charles E. Montemayor, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Judith Reyes.

      SIGNED July 2, 2014.


                                             _________________________________
                                             Patricia O. Alvarez, Justice